DETAILED ACTION
This Office Action follows a response filed on January 29, 2018.  No claims have been amended, cancelled or added.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 24, 2021 has been entered. 
In view of new IDS dated May 24, 2021, Notice of Allowance dated May 10, 2021 has been withdrawn, and upon further consideration, a new ground of rejection is made in view of Zhao et al. (U.S. Patent Application Publication 2003/0229171 A1, now U.S. Patent 6,933,415 B2), Anchor et al. (U.S. Patent Application Publication 2008/0119600 A1, now U.S. Patent 8,119,717 B2), and Xu et al. (WO 2014/201674 A1).
Claims 1-14 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 24, 2021 is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Application Publication 2003/0229171 A1, now U.S. Patent 6,933,415 B2) in view of Anchor et al. (U.S. Patent Application Publication 2008/0119600 A1, now U.S. Patent 8,119,717 B2).
 stable coating compositions for paint applications while keeping properties such as stain repellency suitable for such applications. In particular, the present application discloses the use of specific polyols polyoxypropylene polyol having a number average molecular weight of from 350 to 1,900 as anti-freeze agents in a dispersion for an aqueous coating composition comprising a specific acrylic emulsion polymer having a polymerisable surfactant of formula II (amended claim 1).
With regard to the limitations of claims 1, 4-5, 9, and 13-14, Zhao discloses the reduction of VOC content of aqueous coating compositions such as paint and paper coating compositions while still maintaining the freeze-thaw stability of these compositions. In particular, Zhao discloses the use of polymerizable alkoxylated surfactants in acrylic latex polymers in order to reduce the VOC content of aqueous paint (paragraph [0001]).
Zhao exemplifies (examples 2-3) the compositions wherein Hitenol BC-10 or BC-20, polymerizable surfactants corresponding to formula II of the present application being used in low VOC compositions. Results are shown in Table 1 (paragraph [0049]) with improve freeze thaw stability in paints in comparison with others low VOC paint compositions. Zhao clearly discloses (paragraph [0050]) that such stability issue is solved by the introduction of the surfactant of the present application. The obtained polymer emulsion will allow to reduce the content use of antifreeze compounds (claim 1) and thus allow to produce low or zero 
With regard to the limitations of claims 1, 9, and 13-14, Zhao does not disclose that the aqueous coating composition comprises a polyoxypropylene polyol having a number average molecular weight of from 350 to 1,900.
It is noted that the technical effect caused by this feature is not clearly demonstrated by the present application. Comparative compositions of the present applications with polyol such as comparative Example B (with VORANOL 223-60 LM PEG /PPO copolymer) has similar resulting properties for the problem to be solved as those of the present application (example 2). 
With regard to the limitations of claims 1, 9, and 13-14, Anchor discloses   (paragraph [0034]) that the polypropylene glycol used as the low or non-volatile freeze/thaw additive for low VOC aqueous acrylic coating compositions (paragraph [0039]), the polypropylene glycol typically has a number average molecular weight of at least 200 g/mol, more typically about 410 g/mol. The agents antifreeze are present in an amount of 0.6 parts by weight based on 100 parts by weight of the coating composition, with polypropylene glycol having a number average molecular weight of about 410 g/mol. Anchor discloses a coating composition wherein said freeze/thaw additive comprises a polypropylene glycol having a molecular weight of at least 200 g/mol (claim 20).
Both references are analogous art because they are from the same field of endeavor concerning aqueous coating compositions.
polyoxypropylene polyol within the claimed ranges as taught by Anchor in Zhao’s aqueous coating composition with reasonable expectation of success, and thus to arrive at the subject matter of claims 1, 9, and 13-14. 
With regard to the limitations of claims 2 and 10, Zhao discloses the use in table 1 of propylene glycol as antifreeze in a concentration of 0.6 wt. %, which is within the claimed ranges. Using polypropylene glycol as antifreeze in the present application does not involve an inventive step for the skilled person in the art as being common because the skilled person in the art knows that adding antifreeze agent will provide a better freeze thraw properties.
Additionally Anchor discloses that low or non-volatile freeze/thaw additive is present in an amount of at least 0.4 parts by weight based on 100 parts of by weight of said coating composition (claim 21), which is within the claimed ranges.
With respect to the amount of polyoxypropylene polyol in the aqueous coating composition, the skilled artisan would have recognized that the claimed amounts are result-effective variables for the aqueous coating compositions. In light of this, it has been found that, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation," In re Aller, 220 F.2d 454, 456, 105 USPQ 233,235 (CCPA 1955); and, "a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed amount of polyoxypropylene polyol in the aqueous coating composition in the combined teachings of Zhao and Anchor because optimization of such result-effective variables ensures proper properties of the aqueous coating compositions.
With regard to the limitations of claim 8, Zhao discloses the use of composition wherein the emulsion polymer with 0.5 – 5.0 wt. % of surfactant corresponding to formula II of the present application, which is clearly within the claimed ranges (paragraph [0015]). 
With regard to the limitations of claim 11, the combined teaching of Zhao and Anchor does not disclose that the acrylic emulsion polymer has a glass transition temperature of from -10 to 40°C.  
However, in view of substantially identical aqueous emulsion polymer comprising substantially identical copolymerized units between Zhao and Anchor’s aqueous coating composition and instant claims, it is the Examiner’s position that Zhao and Anchor’s aqueous emulsion polymer possesses this property. Since the USPTO does not have equipment to do the analytical test, the burden is now shifted to the applicant to prove otherwise. In re Best 195 USPQ 430, (CCPA 1977).    
It is noted that an obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make the claimed compounds in the aqueous coating composition, in the expectation that compounds In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) (discussed below and in MPEP § 2144) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, paragraph II.A.4.(c).
It is well settled that the Applicants have to use the closest prior art to run a consecutive “back-to-back” test to show unexpected results, if any. “Showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other”. In re Johnson, 747 F.2d 1456, 1461, 223 USPQ 1260, 1264 (Fed. Cir. 1984).   
	         Objective evidence which must be factually supported by an appropriate affidavit or declaration to be of probative value includes evidence of unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant. See, for example, In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984) (“It is well settled that unexpected results must be established by factual evidence.” “[A]ppellants have not presented any experimental data showing that prior heat-shrinkable articles split. Due to the absence of tests comparing appellant’s heat shrinkable articles with those of the closest prior art, we conclude that appellant’s assertions of unexpected results In re Lindner, 457 F.2d 506, 508, 173 USPQ 356, 358 (CCPA 1972); Ex parte George, 21 USPQ2d 1058 (Bd. Pat. App. & Inter. 1991). See MPEP 716.01(c).
Claims 3, 6-7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (U.S. Patent Application Publication 2003/0229171 A1, now U.S. Patent 6,933,415 B2) in view of Anchor et al. (U.S. Patent Application Publication 2008/0119600 A1, now U.S. Patent 8,119,717 B2) as applied to claims 1-2, 5, 8-11, and 13-14 above and further in view of Xu et al. (WO 2014/201674 A1).
The disclosure of Zhao and Anchor’s references resided in § 6 is incorporated herein by reference.   
With regard to the limitations of claims 3, 6-7, and 12, the combined teaching of Zhao and Anchor does not disclose the presence in the aqueous coating composition of an epoxy-containing poiysiloxane oligomer having formula IV and being present in 0.1-1.5 wt.% of the dry weight of the acrylic emulsion. 
It is noted that this added limitations do not appear to be related to the problem to be solved. No comparative example without or with a different feature is present in the present application. Therefore the presence of the epoxy containing polysiloxane does not appear to be inventive as the skilled person in the art would have used it. 
Hu’s prior art is in the same field of application and Hu exemplifies (example 11) the usage in coating composition of low VOC of aqueous acrylic dispersion having polymerizable surfactant (LATEMUL PD-104) in presence of epoxy silane COATOSIL MP 200 being the same epoxysilane as used in the examples of the present application and corresponding to formula IV of the present application in 1.3 
All references are analogous art because they are from the same field of endeavor concerning aqueous coating compositions.
Therefore, it would have been obvious to one having ordinary skill in the art before filing date of the claimed invention to incorporate an epoxy-containing poiysiloxane oligomer having formula IV and being present in claimed amount 0.1 to 1.5 wt.% of the dry weight of the acrylic emulsion as taught by Hu in the combined Zhao and Anchor’s aqueous coating composition with reasonable expectation of success, and thus to arrive at the subject matter of claims 1, 6-7, and 12. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL BERNSHTEYN/Primary Examiner, Art Unit 1762